Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 10/16/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 6-7 and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.1.1	Claims 6 and 18 recite the limitation/feature “… applying a triangulation model to the calculated distance…,” which is not described or supported in the specification in such a way as to reasonably convey to one skilled in the relevant art how to use/implement/apply the claimed/specified “triangulation model.” The specification merely repeat the clam language and vice versa. 
1.1.2	Claims 7 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected dependent claims 6 and 18, and for failing to cure the deficiencies listed above.
	
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claims 1 and 13 recite the limitation/feature “determine(ing) a location of the vehicle based on a fixed location of the roadside device,” which is unclear to understand how a determination of a location of something can be based on a location of something else, which renders the claims indefinite. The term “based on,” in this particular circumstance, from lexicographical point of view, is indefinite because the specification does not clearly redefine the term. 
	For the purpose of this examination, and in view of the specification (Para [0013, 0025, 0053, 0059-0060] of the specification as published), the limitation/feature “determine(ing) a location of the vehicle based on a fixed location of the roadside device” will be interpreted as “determine(ing) a location of the vehicle relatively (or respectively, or in reference) to a fixed location of the roadside device,” similar to “determine(ing) location of the vehicle based on calculated distance with respect to the fixed location of the roadside device.” 
2.1.2	Claims 2-12 and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd  paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20220026566A1) in view of Lee (US 20200386895A1) and further in view of Widmer (US 20170361726A1).
As per claims 1 and 13, Guo discloses through the invention (see entire document) a system/method, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to cause the processor to: 
detect a roadside device via at least one sensor of a vehicle; 
determine a location of the vehicle relatively to the roadside device; 
determine a location correction adjustment for the vehicle, wherein the location correction adjustment comprises a difference between an assumed location of the vehicle and the determined location of the vehicle, wherein the assumed location is obtained from a navigation system of the vehicle; and 
adjust the assumed location (see entire document, particularly fig. 1-3, abstract, Para [0008, 0010, 0012, 0025, 0045, 0100, 0111-0112, 0124] – teaching recording sensor data describing the geographic locations of objects in a roadway environment (in abstract, Para [0025]); objects that include one or of the following: other automobiles, road surfaces; signs, traffic signals, roadway paint, medians, turns, intersections, animals, pedestrians, debris, potholes, accumulated water, accumulated mud, gravel, roadway construction, cones, bus stops, poles, entrance ramps, exit ramps, breakdown lanes, merging lanes, other lanes, railroad tracks, railroad crossings, and any other tangible object that is present in a roadway environment 140 or otherwise observable or measurable by a camera or some other sensor included in the sensor set (in Para [0045]); fusion of all the digital data received for this particular vehicle or object (in Para [0112]); generated sensor measurements that more accurately describe the geographic locations of objects in the roadway environment 140 when compared to the sensor measurements generated by the legacy sensor set 162 (in Para [0124]); a location data correction service, the method executed by an operation center that includes a set of sensor rich vehicles and including: receiving, by the operation center via a serverless ad-hoc vehicular network, a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle, where the set of sensor rich vehicles and the legacy vehicle are connected vehicles; causing a rich sensor set included in the operation center to record sensor data describing geographic locations of objects in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles, where the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle and where the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle; determining correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data and the legacy location data; and transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle, where the second wireless message includes the correction data so that the legacy vehicle receives a benefit by correcting the legacy location data to minimize the variance (in Para [0008, 0010, 0012]); computing the “improved location” that includes determining, on a vehicle-by-vehicle basis: (1) a consensus among the vehicles of the serverless ad-hoc vehicular network about the actual location of these vehicles and other objects in the roadway environment [see, e.g., the collaborative location data 172 depicted in FIGS. 1]; and (2) correction data that describes the variance between the location data provided by each vehicle to the operation center and the actual locations determined by the correction system (in Para [0111]).
Guo does not explicitly disclose through the invention, or is missing a fixed location of the roadside device; adjusting the assumed location based on the location correction adjustment.
However, Lee teaches through the invention (see entire document), particularly in Para [0010, 0014] – teaching, generating a final location correction value by fusing location offsets representing respective roadside structures and a positioning device configured to detect a current location of the autonomous vehicle based on the final location correction value; in fig. 1, Para [0054] – teaching positioning device 32 of FIG. 1 configured to correct a current location of an autonomous vehicle based on the location offset representing the roadside structure and detect a more accurate location.
Lee further teaches through the invention (see entire document), particularly in Para [0005] – teaching apparatus for recognizing the location in the conventional autonomous vehicle that matches a LiDAR contour for a fixed structure located at the roadside and a location of the fixed structure on a detailed map to recognize a location of the autonomous vehicle; in Para [0011] – teaching calculating a location offset of each of the representative points based on a location of the fixed structure on the detailed map; in Para [0015] – teaching calculating a location offset of each of the representative points based on a location of the fixed structure on the detailed map; in Para [0031-0032, 0040] – teaching fixed structures.
Additionally, the Examiner finds that Lee reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Lee teach on fixed structures, which is well known in the art that fixed structures/devices/apparatuses are characterized by their fixed/permanent location(s).
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Widmer, in turn, teaches through the invention (see entire document), particularly in fig. 3-5, 26-27, Para [0201], vehicles equipped with one or more ultra-wide band (UWB) transceivers 2731 as indicated in FIG. 27; UWB system that operates in a microwave band, e.g., 3.1-10.6 GHz, around 24 GHz, or around 65 GHz, and comprises a plurality of vehicle-based UWB transceivers 2731 and a plurality of ground-based UWB transceivers, also referred to as anchor nodes; some of the plurality of UWB transceivers 2713 configured as UWB signal transponders, and positioning is based on measuring roundtrip delay and multi-lateration; some of the plurality of UWB transceivers 2713 configured as UWB transmitters and the others as UWB receivers and positioning may be based on differential time of arrival (DToA) and multi-lateration; if the position of the anchor nodes is known, e.g., in the base coordinate frame 2630, an absolute pose of the vehicle 408 that may be determined; determining a pose of the vehicle 408 relative to the base station 408; signals associated with UWB transmitters and receivers; data from ground- and/or vehicle-based UWB transceivers 2731 fused with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate UWB transceivers used for guiding a vehicle to a parking space that is equipped with a base wireless charging system.
Additionally, the Examiner finds that Widmer reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Widmer teach on vehicle(s) transceiver(s) communicating with ground based transceiver(s), which are well-known in the art as fixed structures, or ground structures at fived location(s) via ultra-wide band (UWB) transmission communication.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Guo by incorporating, applying and utilizing the above steps, technique and features as taught by Lee, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate one location offset representing one roadside structure by fusing location offsets representing the plurality of window regions, and generate a final location correction value by fusing location offsets representing respective roadside structures and a positioning device configured to detect a current location of the autonomous vehicle based on the final location correction value (see entire Lee document, particularly Para [0010]); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Widmer, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to fuse data from ground- and/or vehicle-based UWB transceivers with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate (see entire Widmer document, particularly Para [0201]).

As per claims 2 and 14, Guo further discloses through the invention (see entire document) altering a vehicle path of the vehicle based on the location correction adjustment (see entire document, particularly Para [0193]).

As per claims 3 and 15, Guo further discloses through the invention (see entire document) actuating one or more vehicle actuators to alter the vehicle path (see entire document, particularly Para [0193] – teaching Lane Keep Assistance (LKA) system installed and operational in an ego vehicle, the LKA system that takes action to prevent the ego vehicle from actually passing the center yellow line such as making the steering wheel difficult to turn in a direction that would move the ego vehicle over the center yellow line or actually moving the steering wheel so that the ego vehicle is further away from the center yellow line but still safely positioned in its lane of travel, which the Examiner finds is a well-known in the art system that moves a vehicle steering wheel, which is well known in the art that automatic movement of vehicle steering wheel is typically being performed actuator(s)/electric motor(s)). Hence, Guo reference teaches on actuating one or more vehicle actuators to alter the vehicle path.

As per claims 4 and 16, Guo does not explicitly disclose through the invention, or is missing calculating a distance between the roadside device and the at least one vehicle sensor by measuring a ultra-wideband (UWB) signal in at least one vehicle sensor, wherein the UWB signal is transmitted from the roadside device.
However, Widmer teaches through the invention (see entire document), particularly in fig. 4-5, Para [0076] – teaching calculating specified positioning errors at different offsets/distances, where the distance refers to a horizontal distance between the magnetic centers of the magnetic field generator 368 and the magnetic field sensor 366 as defined in connection with FIGS. 4 and 5; in fig. 3-5, 26-27, Para [0201], vehicles equipped with one or more ultra-wide band (UWB) transceivers 2731 as indicated in FIG. 27; UWB system that operates in a microwave band, e.g., 3.1-10.6 GHz, around 24 GHz, or around 65 GHz, and comprises a plurality of vehicle-based UWB transceivers 2731 and a plurality of ground-based UWB transceivers, also referred to as anchor nodes; some of the plurality of UWB transceivers 2713 configured as UWB signal transponders, and positioning is based on measuring roundtrip delay and multi-lateration; some of the plurality of UWB transceivers 2713 configured as UWB transmitters and the others as UWB receivers and positioning may be based on differential time of arrival (DToA) and multi-lateration; if the position of the anchor nodes is known, e.g., in the base coordinate frame 2630, an absolute pose of the vehicle 408 that may be determined; determining a pose of the vehicle 408 relative to the base station 408; signals associated with UWB transmitters and receivers; data from ground- and/or vehicle-based UWB transceivers 2731 fused with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate UWB transceivers used for guiding a vehicle to a parking space that is equipped with a base wireless charging system.
Additionally, the Examiner finds that Widmer reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Widmer teach on guiding a vehicle via ultra-wide band (UWB) transmission communication; vehicle(s) transceiver(s) communicating with ground based transceiver(s), which are well-known in the art as fixed structures, or ground structures at fived location(s) via ultra-wide band (UWB) transmission communication.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Guo by incorporating, applying and utilizing the above steps, technique and features as taught by Widmer, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to fuse data from ground- and/or vehicle-based UWB transceivers with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate (see entire Widmer document, particularly Para [0201]).

As per claims 5 and 17, Guo does not explicitly disclose through the invention, or is missing calculating the distance between the roadside device and the at least one vehicle sensor based on at least one of an angle-of-arrival (AoA) measurement, an angle-of-departure (AoD) measurement, or a time-of-flight (ToF) measurement of the UWB signal.
However, Widmer teaches through the invention (see entire document), particularly in fig. 4-37, Para [0075-0076] – teaching base positioning subsystem 362 configured to receive voltage signals and output a signal indicative of a position estimate and an angle estimate between the magnetic field sensor 366 and the magnetic field sensor 368, as described in more detail in connection with FIGS. 4-37; these position and angle estimates translated into visual and/or acoustic guidance and alignment information that a driver of the electric vehicle may use to reliably park the vehicle; these position and angle estimates used to park a vehicle automatically with no or only minimal driver intervention (drive by wire); the orientation error (error in the angle estimate) at distances <20 cm specified to <2°, and for distances >20 cm to <5°; in fig. 3-5, 26-27, Para [0201], vehicles equipped with one or more ultra-wide band (UWB) transceivers 2731 as indicated in FIG. 27; UWB system that operates in a microwave band, e.g., 3.1-10.6 GHz, around 24 GHz, or around 65 GHz, and comprises a plurality of vehicle-based UWB transceivers 2731 and a plurality of ground-based UWB transceivers, also referred to as anchor nodes; some of the plurality of UWB transceivers 2713 configured as UWB signal transponders, and positioning is based on measuring roundtrip delay and multi-lateration; some of the plurality of UWB transceivers 2713 configured as UWB transmitters and the others as UWB receivers and positioning may be based on differential time of arrival (DToA) and multi-lateration; if the position of the anchor nodes is known, e.g., in the base coordinate frame 2630, an absolute pose of the vehicle 408 that may be determined; determining a pose of the vehicle 408 relative to the base station 408; signals associated with UWB transmitters and receivers; data from ground- and/or vehicle-based UWB transceivers 2731 fused with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate UWB transceivers used for guiding a vehicle to a parking space that is equipped with a base wireless charging system.
Additionally, the Examiner finds that Widmer reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Widmer teach on guiding a vehicle via ultra-wide band (UWB) transmission communication; vehicle(s) transceiver(s) communicating with ground based transceiver(s), which are well-known in the art as fixed structures, or ground structures at fived location(s) via ultra-wide band (UWB) transmission communication.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Guo by incorporating, applying and utilizing the above steps, technique and features as taught by Widmer, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to fuse data from ground- and/or vehicle-based UWB transceivers with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate (see entire Widmer document, particularly Para [0201]).

As per claims 6 and 18, Guo further discloses through the invention (see entire document) determining the location of the vehicle by applying a triangulation model to the calculated distance between the roadside device and the at least one vehicle sensor (see entire document, particularly Para [0171]).

As per claims 7 and 19, Guo does not explicitly disclose through the invention, or is missing determining a vehicle orientation relative to the roadside device; and determining the location of the vehicle based on the calculated distance with respect to the fixed location of the roadside device and the vehicle orientation.
However, Widmer teaches through the invention (see entire document), particularly in fig. 36-37, Para [0044-0045] – teaching method for determining a position and orientation of a vehicle; method for modifying a vector map for determining a position and orientation of a vehicle; in fig. 3-5, 26-27, Para [0201], vehicles equipped with one or more ultra-wide band (UWB) transceivers 2731 as indicated in FIG. 27; UWB system that operates in a microwave band, e.g., 3.1-10.6 GHz, around 24 GHz, or around 65 GHz, and comprises a plurality of vehicle-based UWB transceivers 2731 and a plurality of ground-based UWB transceivers, also referred to as anchor nodes; some of the plurality of UWB transceivers 2713 configured as UWB signal transponders, and positioning is based on measuring roundtrip delay and multi-lateration; some of the plurality of UWB transceivers 2713 configured as UWB transmitters and the others as UWB receivers and positioning may be based on differential time of arrival (DToA) and multi-lateration; if the position of the anchor nodes is known, e.g., in the base coordinate frame 2630, an absolute pose of the vehicle 408 that may be determined; determining a pose of the vehicle 408 relative to the base station 408; signals associated with UWB transmitters and receivers; data from ground- and/or vehicle-based UWB transceivers 2731 fused with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate UWB transceivers used for guiding a vehicle to a parking space that is equipped with a base wireless charging system.
Additionally, the Examiner finds that Widmer reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Widmer teach on guiding a vehicle via ultra-wide band (UWB) transmission communication; vehicle(s) transceiver(s) communicating with ground based transceiver(s), which are well-known in the art as fixed structures, or ground structures at fived location(s) via ultra-wide band (UWB) transmission communication.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Guo by incorporating, applying and utilizing the above steps, technique and features as taught by Widmer, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to fuse data from ground- and/or vehicle-based UWB transceivers with data from other vehicle onboard sensors and systems for determining an improved absolute or relative pose estimate (see entire Widmer document, particularly Para [0201]).

As per claims 8 and 12, Guo further discloses through the invention (see entire document) authenticating the roadside device after detection of the roadside device (see entire document, particularly Para [0112, 0191-0193, 0210]).

As per claim 9, Guo further discloses through the invention (see entire document) authenticating based on a V2X certificate of the roadside device (see entire document, particularly Para [0018, 0021-023, 0029-0030, 0032-0034, 0039, 0041, 0044, 0057-0058, 0063, 0066, 0075, 0079, 0087-0094, 0112, 0114, 0116, 0134, 0136-0144, 0163-0166, 0169, 0173-0174, 0180-183, 0203, 0206, 0210]).

As per claim 10, Guo further discloses through the invention (see entire document) authenticating the V2X certificate via a public key infrastructure (PKI) protocol (see entire document, particularly Para [0018, 0021-023, 0029-0030, 0032-0034, 0039, 0041, 0044, 0057-0058, 0063, 0066, 0075, 0079, 0087-0094, 0112, 0114, 0116, 0134, 0136-0144, 0163-0166, 0169, 0173-0174, 0180-183, 0203, 0206, 0210]).

As per claim 11, Guo further discloses through the invention (see entire document) determining whether the V2X certificate of the roadside device is included in a certificate revocation list; and rejecting signals transmitted by the roadside device when the V2X certificate of the roadside device is included in the certificate revocation list (see entire document, particularly Para [0018, 0021-023, 0029-0030, 0032-0034, 0039, 0041, 0044, 0057-0058, 0063, 0066, 0075, 0079, 0087-0094, 0112, 0114, 0116, 0134, 0136-0144, 0163-0166, 0169, 0173-0174, 0180-183, 0203, 0206, 0210]).

As per claim 12, Guo further discloses through the invention (see entire document) a server in communication with the processor (see entire document, particularly Para [0039-0040, 0044]), wherein the server is programmed to: determine that the roadside device is transmitting incorrect data based on a comparison of the determined location of the vehicle with ground truth data (see entire document, particularly Para [0102, 0107, 0112]); and add the V2X certificate to the certificate revocation list based on the determination (see entire document, particularly Para [0018, 0021-023, 0029-0030, 0032-0034, 0039, 0041, 0044, 0057-0058, 0063, 0066, 0075, 0079, 0087-0094, 0112, 0114, 0116, 0134, 0136-0144, 0163-0166, 0169, 0173-0174, 0180-183, 0203, 0206, 0210]).




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662